Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The changes to the specification were received on 1/05/2021.  These changes are acceptable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14, 15, 17, 19-23, 25, 26, 28, and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,156,555 to Shih in view of US Patent 9,758,249 to Zheng.  Shih teaches an apparatus comprising a body (1) with a top surface and a recess (32). As best seen in figure 3, the recess includes a sloped surface that transitions to the top surface. Also as best seen in figure 3, the recess includes anti-slip material (31) that is shown to have a plurality of protrusions with a diamond pattern.  The A personal electronic device holder (2) is composed of a paddle (21) that fits in the recess and a pair of hinge couplers (22,24). As best seen in figure . 
Shih does not expressly disclose that the top surface has a recess perimeter (recess surrounded by side portions of the body) to define the recess and one or more rail channels in the body that are configured to receive rails. 
Zheng teaches an apparatus comprising a body (104) with a hinged paddle (100). The body has a pair of rail channels (126) that receive a pair of rails (124) of the linkage assembly. The paddle is u-shaped with a pair arms (112,114) hinged to the body. The top surface of the table has hinge recesses (119) for the arms defined by portions of the body that create space for the rail channels. 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the apparatus of Shih by adding the rail channels and side portions of the body (which define the hinge arm recess) as taught by Zheng to allow the table to slide 
For further clarification regarding claim 5, Shih in view of Zheng discloses every element as claimed and discussed above except the paddle and recess having a trapezoidal–shaped perimeter. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the apparatus of Shih in view of Zheng by making the desk have at least a trapezoidal shaped front portion for aesthetic reasons and since it has been held that a mere change in shape of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04. The change would make the recess and paddle also have a trapezoidal shaped perimeter. 
For further clarification regarding claim 3, Shih discloses every element as claimed and discussed above except the protrusion being dome shaped. The examiner took official notice in the office action mailed 10/05/2020 that it is well known in the art of anti-slip material to provide individual dome bumpers or patterns to the soft material that have dome shapes, elongated bars, triangles, and other simple shapes for aesthetics and enhanced grip. US Patent Publication 2013/0277529 to Bolliger, US Patent Publication 2010/0183814 to Rios, and US Patent 8,134,216 to Antonini are provided solely as direct evidence of the well-known in the art statement. Each reference teaches an anti-slip material with various alternative patterned surface including a pattern with a domes/dimples.  At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the apparatus of Shih by making the anti-slip material have a dome pattern as is known in the art for aesthetics and enhanced grip. 
.



Claims 12, 13, 16, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,156,555 to Shih in view of US Patent 9,758,249 to Zheng as applied to claims 1 and 14 above, and further in view of US Patent Publication 2018/0072424 to Irons. Shih in view of Zheng discloses every element as claimed and discussed above except the hinge including a spring-damper (torsion with geared damper) to bias the paddle to the closed position. Irons teaches a paddle (100) for storing an electronic device. The paddle has hinge couplers connected to an assembly with a torsion spring (313) on one side and geared rotary damper . 

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,156,555 to Shih in view of US Patent 9,758,249 to Zheng as applied to claims 1 above, and further in view of US Patent 9,796,344 to Pajic. Shih in view of Zheng discloses every element as claimed and discussed above except an additional recess for a tool or finger to grip the paddle and rotate. Pajic teaches a paddle (404) rotates and is flush with a top surface (128) as seen in figure 4E. An additional recess (412) is in the top surface at the front edge of the paddle to provide for a finger or tool to lift the paddle open.  At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the apparatus of Shih in view of Zheng by adding an additional recess to the top surface at the front edge of the paddle as taught by Pajic to provide easier grip to lift the paddle. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1/05/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to the traversal of official notice the examiner has added/cited references that are 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.M.A/             Examiner, Art Unit 3637                                                                                                                                                                                           
/DANIEL J TROY/             Supervisory Patent Examiner, Art Unit 3637